The appeal presents the single question as to whether the verdict is sufficient to support the judgment. It is found by the jury, in response to the seventh issue, that whatever rights the defendants may have had to the lands in question, they are now barred by the statute of limitations from asserting them. This issue alone disposes of the case and is sufficient to support the judgment. It was submitted without objection, and there is no exception challenging the correctness of the verdict.
No error.